Citation Nr: 1725279	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-25 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether an overpayment debt for failing to report changes to dependency status was properly created. 

2. Entitlement to waiver of recovery of an overpayment debt for additional VA compensation benefits for a dependent spouse in the amount of $3,484.00. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1994 to July 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  That decision removed the Veteran's dependent spouse in April 2004 and added her new spouse as a dependent, effective August 2008.  This decision created an overpayment debt of $3,484.00.  

Records submitted in November 2008 show that the Veteran was married from February 2000 to March 2004 to her first spouse and then from October 2004 to the present to her second spouse.  In the VA from 9, substantive appeal, the Veteran appealed the collection of overpayment debt created from dependent compensation from April 2004 to August 2008, except for April 2004 to October 2004 when she was not married (effectively October 2004 to August 2008).  The Board has characterized this issue as a waiver for the overpayment debt.  

But as the Veteran also contested the effective date of additional compensation for her second dependent spouse, the Board notes that the issue could also be characterized as an application for an earlier effective date for receiving additional dependent compensation for her second husband beginning in October 2004.  But because the waiver for collection of overpayment for the period that the Veteran was married is being granted, the issue of entitlement to an earlier effective date for her second spouse's dependency status is rendered moot, as the order effectively grants the Veteran additional dependent compensation for the entire period she was married to her second husband.  As such, that issue need not be addressed by the Board. 


FINDINGS OF FACT

1. An April 2000 rating decision granted service connection for gastroesophageal reflux disease, lumbar disc problem with radiation, left knee patellofemoral pain syndrome, right knee postoperative quadricepsplasty and patellofemoral pain, migraine headaches, and tinnitus, for a combined rating of 50 percent, effective March 2000, making the Veteran eligible to receive compensation for dependents. 

2. The Veteran married her first husband, C.S., in February 2000, who was added as a dependent for VA compensation purposes in March 2000.  The Veteran divorced C.S. in March 2004. 

3.  The Veteran married her second husband, W.C., in October 2004 and is still currently married to him.  

4. In November 2008, the Veteran provided information and documentation showing her divorce to C.S. and marriage certificate to W.C. 

5. An overpayment of additional VA disability compensation benefits for a dependent was properly created and the debt of $3,484.00 is valid. 

6. To require recovery of the properly-created debt for the period from October 2004 to August 2008 would be unfair because it would nullify the objective for which the benefits were intended, in part because the Veteran was married during this period. 

7. To require recovery of the properly-created debt from April 2004 to October 2004 would be fair, as the Veteran was not married for this period.


CONCLUSIONS OF LAW

1. Recovery of the properly-created debt for dependent overpayment for the period from October 2004 to August 2008 would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016). 

2. Recovery of the properly-created debt for dependent overpayment for the period from April 2004 to October 2004 is not against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016). 


REASONS OR BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist:

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

These notice and assistance requirements are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Notwithstanding the fact in this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed. 

Legal Criteria for the Overpayment Debt:

The preliminary issue of the validity of a debt is a threshold determination that must be made in an overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430, 433-34 (1991).  An overpayment debt is created when VA determines that a beneficiary or payee has received monetary benefits to which she was not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.911, 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2016).

In order for the Board to determine that the overpayment was not properly created, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171, 175 (1997).

Factual Background and Analysis for Overpayment Debt: 

In this case, the Veteran was granted service connection for several disabilities in April 2000 at a combined rating of 50 percent.  In that same month, the Veteran reported that she was married to C.S. in a declaration of dependents form.  She was granted additional compensation for her spouse and was notified of her additional dependent compensation in May 2000.  That notification included language stating that the Veteran "must tell [the VA] immediately if there is any change in the number or status of your dependents.  [The Veteran's] failure to quickly tell VA of a dependency change will result in an overpayment which must be repaid."  

In July 2008, the Veteran informed the VA that she was currently married to W.C., a different spouse than who was listed originally in April 2000.  In November 2008, the Veteran provided her divorce decree from C.S., which showed they were divorced in March 2004.  She also provided her marriage license to W.C., which showed that they were married in October 2004.  

On receiving this information, the AOJ (agency of original jurisdiction) reduced the Veteran's compensation beginning in April 2004 for her divorce to C.S., and added W.C. as a spouse-dependent for compensation purposes beginning in August 2008.  The reduction in dependent compensation for the period of April 2004 to August 2008 created the overpayment debt. 

The record shows that the Veteran did not inform the VA that she had divorced C.S. in March 2004 until July 2008.  Thus, she was not entitled to the additional VA benefits for her spouse-dependent.  VA was not solely responsible for the Veteran being erroneously paid additional benefits for C.S.  Although the Veteran reported that she was not aware of the requirement to notify the VA of her change in marital status, the May 2000 notification specifically noted that she was required to report any changes in her marital status.  

Her action or her failure to act, in this case failure to report change of dependents, contributed to payment of VA compensation benefits to which she was not entitled.  Therefore, the Board finds that the overpayment debt at issue in this case was properly created and valid.  Narron v. West, 13 Vet. App. 223, 229 (1999). 

Legal Criteria for Waiver:

Despite the validity of the overpayment debt, the Veteran may still receive a waiver for the debt created.  38 C.F.R. § 1.962.  Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  

The Court has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965 (b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government. 

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

Factual Background and Analysis for Waiver: 

In this case, the Board has not found any evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in creation of the overpayment debt.  The record does not show any willful attempt to gain an unfair advantage.  If anything the Veteran was at most negligent in failing to inform the VA of her divorce and remarriage, a net five months without a spouse-dependent.  Therefore, the question is whether or not a waiver should be granted under the standard of "equity and good conscience."

Looking to the several factors listed in 1.965(a), the Board finds that recovery of the overpayment would nullify the objective for which the benefits were intended and would not result in unjust enrichment of the Veteran.  38 C.F.R. § 1.965(a).  While the VA was not notified of the change in particular dependents, the Veteran was married for all but five months between April 2000 and July 2008 and was eligible to receive compensation for her spouse-dependent during that time.  Regardless of who that individual was, the purpose of dependency compensation is to provide for the Veteran's spouse.  Therefore, collecting debt when the Veteran had a spouse would defeat the purpose of the spouse-dependent compensation.  

Additionally, the Veteran would not be unjustly enriched if the overpayment debt from October 2004 to August 2008 were to be waived, because she was married and already entitled to this compensation.  Therefore, waiver of overpayment is granted, except for the period between her marriages from April 2004 to October 2004.  Because it appears the debt was already collected by the VA, the Veteran shall recover dependent benefits for the period she was married beginning in October 2004. 


ORDER

Waiver of recovery of debt in the amount to be determined resulting from the overpayment of additional dependent compensation for the period of October 2004 to August 2008 is granted. 





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


